WOODLEY, Judge.
The conviction is for the sale of beer in a dry area; the punishment, 30 days in jail and a fine of $100.
The complaint alleged the sale of beer to James L. Douglas on or about October 16, 1953. According to the record, such complaint was sworn to on October 3, 1953, which was before the date the offense was alleged to have been committed.
The state confesses error under the authority of Bradshaw v. State, Tex.Cr.App., 243 S.W.2d 586. See also Gaines v. State, Tex.Cr.App., 269 S.W.2d 679 and Tex.Cr.App., 269 S.W.2d 679.
The judgment is reversed and the prosecution is ordered dismissed.